Citation Nr: 0712275	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-02 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for eye floaters.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to October 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Seattle, Washington. The Board issued a 
decision in these matters in July 2005 which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, a Joint Motion for Partial 
Remand (motion) was submitted to the Court that was granted 
the following month.  These issues are again before the Board 
for appellate review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Service medical records reveal that, in November 1990, the 
veteran sought treatment for vitreous floaters, after being 
hit by a fist.  In December 2004 the veteran submitted an 
October 1998 medical record that notes a floater of the right 
eye while a March 2003 VA medical record references, in the 
past ocular history section, floaters of the right eye.  A VA 
examination should be conducted to clarify whether the 
veteran has a current, chronic disability of the right eye 
involving floaters and, if so, whether the current disability 
is etiologically related to her November 1990 treatment.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

The veteran should also be afforded a VA examination, with 
congruent findings and opinions, to determine whether she is 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  38 C.F.R. § 4.2 (2006).

Finally, while the September 2001 and June 2004 notice 
letters referenced the veteran's aid and attendance claim, 
the letters did not notify her of the evidence needed to 
substantiate such a claim.  She should be provided with such 
notice. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice that includes an explanation 
of the information and evidence needed to 
substantiate a claim of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance.  

2.  Schedule the veteran for a VA eye 
examination to determine whether the 
veteran has a current, chronic disability 
involving floaters of the right eye.  If 
so, the examiner should render an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that current disability is related to her 
November 1990 treatment after being hit in 
the right eye.  

Send the claims folder to the examiner for 
review.

3.  Schedule the veteran for a VA aid and 
attendance examination to determine 
whether the veteran is in need of the 
regular assistance of another person in 
attending to the ordinary activities of 
daily living or to protect herself from 
the ordinary hazards of her daily 
environment.  The examination should 
result in a report that contains 
sufficient findings to support the 
opinions contained therein.  

Send the claims folder to the examiner for 
review.

4.  Readjudicate the veteran's service 
connection and special monthly 
compensation claims and if the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



